DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/14/2022 has been entered. Claims 1-4, 14-15, and 21-34 are pending in the application with claims 1, 3, 21, 23, and 33 amended. Claims 5-13 and 16-20 are canceled. The amendment overcomes the previously stated objection in the Non-Final Office Action of 06/14/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-32 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Benjamin et al. (US Pub No. US 2009/0082802) hereinafter Benjamin.
Regarding claim 21, Benjamin discloses a system (Fig. 1), comprising: 
a member (Fig. 2 closure tube 24) including a lumen (Fig. 2 lumen of closure tube 24) and a distal end (Fig. 2 near reference number 18), 
the lumen (Fig. 2 lumen of closure tube 24) having a cross-sectional area; and 
a stabilizer (Fig. 2 central tube 12) coupled to the distal end (Fig. 2 near reference number 18) of the member (Fig. 2 closure tube 24), 
the stabilizer (Fig. 2 central tube 12) including two projections (Fig. 2 and 3 fingers 18) that define an opening (Fig. 2 near reference number 20) at the distal end (Fig. 2 near reference number 18) of the member (Fig. 2 closure tube 24), wherein a cross- sectional area of the opening (Fig. 2 near reference number 20) is less than the cross-sectional area of the lumen (Fig. 2 lumen of closure tube 24, the cross-sectional area of the opening is less than the cross-sectional area of the lumen because the central tube 12 fits inside closure tube 24) wherein a free end (see annotated Fig. 3) of each of the projections (Fig. 2 and 3 fingers 18) is configured to flex distally away from a distalmost face (see annotated Fig. 4) of the distal end (Fig. 2 near reference number 18) of the member (Fig. 2 closure tube 24).   

    PNG
    media_image1.png
    793
    565
    media_image1.png
    Greyscale

Regarding claim 22, Benjamin discloses the system of claim 21, wherein the two projections (Fig. 2 and 3 fingers 18) are circumferentially spaced apart from one another at the distal end (Fig. 2 near reference number 18) of the member (Fig. 2 closure tube 24).
Regarding claim 23, Benjamin discloses the system of claim 21, wherein each of the two projections (Fig. 2 and 3 fingers 18) extends radially-inward ([0022-0023] “…the fingers 18 are caused to deploy to their radially expanded configuration…”) into the opening (Fig. 2 near reference number 20) at the distal end (Fig. 2 near reference number 18) of the member (Fig. 2 closure tube 24).  
Regarding claim 24, Benjamin discloses the system of claim 21, wherein the member (Fig. 2 closure tube 24) is configured to receive a working tool ([0023] “…a  closure device (not shown) may be inserted through the lumen 14 of the central tube 12.”) through the lumen (Fig. 2 lumen of closure tube 24), and each of the two projections (Fig. 2 and 3 fingers 18) is configured to at least partially flex ([0023] “…the fingers 18 are caused to deploy to their radially expanded configuration…”) in response to ([0023])  the working tool ([0023] “…a  closure device (not shown) may be inserted through the lumen 14 of the central tube 12.”) extending through the opening (Fig. 2 near reference number 20). 
Regarding claim 25, Benjamin discloses the system of claim 24, wherein the stabilizer (Fig. 2 central tube 12) is configured to guide ([0023] As the fingers 18 are in their radially expanded configuration a closure device may be inserted therethrough. Thus guiding the closure device within the central tube 12.) the working tool ([0023] “…a  closure device (not shown) may be inserted through the lumen 14 of the central tube 12.”) distally through the lumen (Fig. 2 lumen of closure tube 24) and toward the opening (Fig. 2 near reference number 20) at the distal end (Fig. 2 near reference number 18) by receiving the working tool ([0023] “…a  closure device (not shown) may be inserted through the lumen 14 of the central tube 12.”) along the two projections (Fig. 2 and 3 fingers 18).  
Regarding claim 26, Benjamin discloses the system of claim 21, wherein the two projections (Fig. 2 and 3 fingers 18) extend into the opening (Fig. 2 near reference number 20) from a first side (Fig. outside) of the distal end (Fig. 2 near reference number 18) toward a second side (inside) of the distal end (Fig. 2 near reference number 18). 
Regarding claim 27, Benjamin discloses the system of claim 26, wherein the first side  (outside) is positioned opposite of the second side (inside), and the stabilizer (Fig. 2 central tube 12) is configured to bias ([0022-0023]) the working tool ([0023] “…a  closure device (not shown) may be inserted through the lumen 14 of the central tube 12.”)  toward ([0023] “When the distal end of the device is in proximity to the region of the arteriotomy… the fingers 18 are caused to deploy to their radially expanded configuration as suggested in FIG. 5 and are engaged with the tissue surface so that suction, applied through the suction lumens will enable the fingers to grip the tissue. With the tissue about the arteriotomy 30 so gripped, the mechanism is activated to draw the fingers together, radially inwardly as indicated by arrows 34, drawing the tissue with them to cause the tissue about the arteriotomy to become pursed toward a closed configuration suggested in phantom at 36. While retaining the tissue in that configuration, the guidewire 16 then may be removed and a closure device (not shown) may be inserted through the lumen 14 of the central tube 12.”)  the second side (inside) of the distal end (Fig. 2 near reference number 18).  
Regarding claim 28, Benjamin discloses the system of claim 21, wherein each of the two projections (Fig. 2 and 3 fingers 18) defines a ramp (depending on the opening and closing position of the fingers, the position may create a ramp or sloping formation into the closure tube 24) that extends into the lumen (Fig. 2 lumen of closure tube 24) of the member (Fig. 2 closure tube 24).  
Regarding claim 29, Benjamin discloses the system of claim 28, wherein the ramp (depending on the opening and closing position of the fingers, the position may create a ramp or sloping formation into the closure tube 24) defined by each of the two projections (Fig. 2 and 3 fingers 18) has an increasing width (Fig. 12 as annotated below by width 2 being larger than width 1). 

    PNG
    media_image2.png
    641
    701
    media_image2.png
    Greyscale

   
Regarding claim 30, Okada discloses the system of claim 21, wherein each of the two projections (Fig. 2 and 3 fingers 18) has a proximal end (see annotated Fig. 4) and a distal end (see annotated Fig. 4), and each of the two projections (Fig. 2 and 3 fingers 18)  has an increasing radial dimension extending from the proximal end to the distal end ([0022] As closure tube 24 is withdrawn proximally (arrow 28) the fingers 18 radially increase. As the closure tube 24 is advanced distally (arrow 26) the fingers 18 radially decrease.)

    PNG
    media_image3.png
    391
    546
    media_image3.png
    Greyscale

Regarding claim 31, Okada discloses the system of claim 21, wherein the stabilizer (Fig. 2 central tube 12) includes a ring- shaped support (Fig. 2 proximal side of central tube 12) removably coupled to the lumen (Fig. 2 lumen of closure tube 24, Merriam-Webster Dictionary defines the adverb removably as “to change location, position, station, or residence of.” Therefore, by reading the limitation ‘a ring-shaped support removably coupled to the lumen’ in the broadest reasonable interpretation, then the central tube 12 is removably coupled to the closure tube 24 because the closure tube 24 changes position along the central tube 12 in a longitudinal manner between a proximal end and  distal end.).  
Regarding claim 32, Okada discloses the system of claim 21, wherein the stabilizer (Fig. 2 central tube 12) is configured to reduce the cross-sectional area of the opening (Fig. 2 near reference number 20).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 14-15, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu Okada (US Pub. No.: US 2009/0043154) hereinafter Okada in view of Shotaro Takemoto (US Pub. No.: US2017/015673) hereinafter Takemoto. 
Regarding claim 1,  Okada discloses a system (Fig. 1), comprising: 
a member (Fig. 10 endoscope 2) having a lumen (Fig. 10 channel 5); and 
a stabilizer (Fig. 10 endoscopic attachment 24) positioned at a distal end (Fig. 10 near opening portion 5a) of the lumen (Fig. 10 channel 5), 
wherein: the stabilizer (Fig 10 endoscopic attachment 24) includes 
at least two radially-inward projections (Fig. 10 mounting plates 27) circumferentially spaced apart (Fig. 10) from one another at the distal end (Fig. 10 near opening portion 5a)  of the lumen (Fig. 10 channel 5); 
the at least two radially-inward projections (Fig. 10 mounting plates 27)  defining an opening (Fig. 10 opening portion 5a) at the distal end (Fig. 10 near opening portion 5a)  of the lumen (Fig. 10 channel 5); and a cross-sectional area (see annotated Fig. 10) of the opening (Fig. 10 opening portion 5a) at is less than a cross-sectional (see annotated Fig. 10) area of the lumen (Fig. 10 channel 5).  
Okaka fails to disclose wherein the stabilizer includes a ring-shaped support secured within the lumen. Okaka merely discloses the two mounting plates 27 secured within the lumen. 
However Takemoto, in the same field of endeavor, teaches the stabilizer includes a ring-shaped support (Fig. 19 annular first airtight sealing part 72) secured within the lumen (Fig. 19 first lumen 3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Okada by connecting at least part of the two mounting plates 27 together inside the lumen creating a ring-shaped support secured within the lumen, as taught by Takemoto, to have the benefit of the stabilizer “ …being capable of coming into contact within an outer circumferential surface of the insertion part over an entire circumference thereof…” to maintain an airtight state between the stabilizer and the lumen [0115, 0128] emphasis added. 


    PNG
    media_image4.png
    900
    1103
    media_image4.png
    Greyscale

Regarding claim 2, Okada discloses the system of claim 1, wherein each of the at least two projections (Fig. 10 mounting plates 27) is a ramp (Fig. 10 tapered induction portion 29) that extends from a proximal end toward a distal end, and has an increasing radial dimension extending from the proximal end toward the distal end ([0063]) “Each of the mounting plates 27 has a tapered induction portion 29 formed at the other end 27 b thereof.”).  
Regarding claim 3, Okada discloses the system of claim 2, wherein each of the ramps (Fig. 10 tapered induction portion 29)  extends into the lumen  (Fig. 10 channel 5) from the ring-shaped support (Fig. 11 cover portion 26 is in the shape of a ring ).  
Regarding claim 4, Okada discloses the system of claim 1, wherein the stabilizer (Fig. 11 endoscopic attachment 24) includes a cap (Fig. 10 tapered induction portion 29) configured to extend over a distal end (Fig. 10 near opening 5a) of [[the]]a scope (Fig. 10 endoscope 2).  
Regarding claim 14, Okada discloses the system of claim 1, wherein a free end (Fig. 10 tapered induction portion 29) of each of the radially-inward projections (Fig. 10 mounting plates 27)   is configured to flex distally away from a distal end (Fig. 10 near opening 5a) of the member (Fig. 10 endoscope 2).  
Regarding claim 15, Okada discloses the system of claim 14, further including a working tool (Fig. 1 endoscopic treatment instrument 6) insertable into the lumen (Fig. 10 channel 5), wherein: the radially-inward projections (Fig. 10 mounting plates 27)  extend into the lumen (Fig. 10 channel 5) from a first side (see annotated Fig. 10) of the lumen (Fig. 10 channel 5); are configured to be flexed ([0063] “…two elastic mounting plates 27…) distally by the working tool (Fig. 1 endoscopic treatment instrument 6); and bias the working tool (Fig. 1 endoscopic treatment instrument 6) toward a second side (see annotated Fig. 10) of the lumen (Fig. 10 channel 5) that is across a central longitudinal axis of the lumen (Fig. 10 channel 5) from the first side (see annotated Fig. 10).  


    PNG
    media_image5.png
    742
    911
    media_image5.png
    Greyscale

	Regarding claim 33, Okada discloses a system (Fig. 1), comprising: 
a member (Fig. 10 endoscope 2) having a lumen (Fig. 10 channel 5); and                                           a stabilizer (Fig. 10 endoscopic attachment 24) coupled to a distal end (Fig. 10 opening portion 5a) of the member (Fig. 10 endoscope 2), the stabilizer (Fig. 10 endoscopic attachment 24) including at least two projections (Fig. 10 mounting plates 27) extending into the lumen (Fig. 10 channel 5) and defining an opening (Fig. 10 near opening portion 5a) into the lumen (Fig. 10 channel 5) at the distal end (Fig. 10 opening portion 5a) of the stabilizer (Fig. 10 endoscopic attachment 24),                                                                                                                                              wherein the stabilizer (Fig. 10 endoscopic attachment 24) is configured to reduce a size (cross sectional area of opening as annotated in Fig. 10) of the opening (Fig. 10 near opening portion Sa) such that the size of the opening (Fig. 10 near opening portion Sa) is less than a size (cross section area of the lumen as annotated in Fig. 10) of the lumen (Fig. 10 channel 5).
Okada is silent as whether at least two projections extending into the lumen define a circle shaped opening of the lumen. Okaka merely discloses the two mounting plates 27 secured within the lumen. 
However Takemoto, in the same field of endeavor, teaches a circle shaped opening of the lumen having a ring-shaped support (Fig. 19 annular first airtight sealing part 72) secured within the lumen (Fig. 19 first lumen 3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Okada by connecting at least part of the two mounting plates 27 together inside the lumen creating a circle shaped opening within the lumen, as taught by Takemoto, to have the benefit of the stabilizer and the projections “ …being capable of coming into contact within an outer circumferential surface of the insertion part over an entire circumference thereof…” to maintain an airtight state between the stabilizer and the lumen [0115, 0128] emphasis added. 

    PNG
    media_image4.png
    900
    1103
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 14, 15, 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795